ORDER

GAJARSA, Circuit Judge.
Victor Vasquez moves for leave to proceed in forma pauperis and submits correspondence requesting various relief.* The Office of Personnel Management has not responded. We consider whether Vasquez’s petition for review should be reinstated.
Vasquez’s petition for review was dismissed for failure to pay the filing fee and failure to file a Fed. Cir. R. 15(c) statement concerning discrimination. Vasquez has now filed a motion for leave to proceed in forma pauperis and a Rule 15(c) form; thus, reinstatement is appropriate.
Many of Vasquez’s requests relate to discovery, interrogatories, and the like. Those provisions apply to trial procedures, but do not apply to appellate procedures. Rather, an appellate court reviews a case based on the record that was before the trial tribunal i.e., the Merit Systems Protection Board. See Fed. R.App. P. 16(a).
Vasquez also requests attorney fees. However, no attorney has entered an appearance on Vasquez’s behalf. In any event, attorney fees are not warranted.
Accordingly,
IT IS ORDERED THAT:
(1) Vasquez’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s September 3, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) OPM’s brief is due within 21 days of the date of filing of this order.
(4) Vasquez’s submissions requesting various relief are denied.

 Among other requests, Vasquez seeks a copy of a transcript. Vasquez should address this request to the Merit Systems Protection Board directly.